Citation Nr: 1137818	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  04-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 1.

2.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

3.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with metatarsalgia and bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1994.

This case originally came before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a July 2006 rating decision of the Waco, Texas, RO.  The case is currently under the jurisdiction of the Phoenix, Arizona, RO.  

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

In an April 2009 decision, the Board, in pertinent part, denied the Veteran's claims for increased ratings for bronchial asthma and bilateral pes planus.  The Veteran appealed that decision.  In March 2010, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), vacated those parts of the April 2009 Board decision that denied the Veteran's claims for increased ratings for bronchial asthma and bilateral pes planus, and remanded the case to the Board for readjudication consistent with the Joint Motion for Remand submitted by the parties.  

In a June 2010 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for diabetes mellitus, type 1.  The Veteran appealed that decision.  In December 2010, the Court vacated those parts of the December 2010 Board decision that denied the Veteran's claim for service connection for diabetes mellitus, type 1, and remanded the case to the Board for readjudication consistent with the Joint Motion for Remand submitted by the parties.

In the portion of the June 2010 Board decision not vacated by the Court, the Board remanded the Veteran's claims for entitlement to increased ratings for bronchial asthma and bilateral pes planus for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

In August 2011, the Veteran submitted medical evidence directly to the Board, accompanied by a written waiver of RO consideration.  The evidence will therefore be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for diabetes mellitus, type I, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bronchial asthma requires inhalational bronchodilator therapy on a daily basis.  Pulmonary function test findings taken pre-bronchodilator show no worse than FEV-1 of 101 percent predicted, or FEV-1/FVC of 94 percent predicted.  She has not required monthly visits to a physician for required care of exacerbations or at least 3 courses of systemic corticosteroids per year.

2.  The Veteran's service-connected pes planus is not manifested by marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, claw foot, malunion of tarsal or metatarsal bones, or any other severe or moderately severe foot injuries.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).

2.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus with metatarsalgia and bone spurs have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There are specific notice requirements for claims for increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Although the appellant received inadequate notice, and that error is presumed prejudicial, the record reflects that the purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 49.

In a May 2006 letter, the RO stated that to establish entitlement to increased evaluations for her service-connected bronchial asthma and bilateral pes planus conditions, the evidence must show that his conditions had "gotten worse."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support her claim, and (3) providing a medical examination if necessary.  The April 2007 statement of the case provided the appellant with the applicable regulations relating to disability ratings for her service-connected disabilities and a March 2006 letter the rating criteria and effective date provisions that are pertinent to the appellant's claim were addressed pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's testimony at the hearing before the undersigned indicated familiarity with the requirements for higher ratings.  Moreover, the record shows that the appellant was represented by a representative throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her increased rating claims, and as such, that she had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The RO contacted the Social Security Administration (SSA) and was informed that no records pertaining to a disability claim by the Veteran were available.  Although the Veteran was not specifically informed of the response from SSA, she was previously notified by VA in May 2006 that it had been verified that she was not in receipt of SSA benefits.  The subsequent request for any records was in response to the parties reference in the Joint Motion that no additional efforts had been made to determine whether the Veteran was in receipt of SSA benefits.  There has been no indication from the Veteran that she does receive SSA benefits.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the increased ratings claims at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In deciding the Veteran's increased evaluation claims, the Board has considered whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bronchial Asthma

Service connection for bronchial asthma was granted in an April 1995 rating decision.  An initial 10 percent rating was assigned from October 1994.  A June 2003 rating decision increased the rating to 30 percent, from December 2002.  The Veteran filed her current claim for increase in January 2006.

Respiratory disorders are evaluated under DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently in receipt of a 30 percent disability rating under DC 6602, which pertains to bronchial asthma.  The Board has considered the applicability of other diagnostic codes, but as the Veteran has not been diagnosed with any pulmonary disorder other than bronchial asthma, the Board finds that DC 6602 is the most appropriate diagnostic code for rating the Veteran's disability.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

38 C.F.R. § 4.96 was amended during the pendency of the appeal, effective October 6, 2006.  The revision provides that when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  It further provides circumstances where pre-bronchodilator values may be used.  Because the Veteran's disability is rated under Diagnostic Code 6602, the changes in the regulation do not apply to the instant claim; thus, pre-bronchodilator values may be used.

Diagnostic Code 6602 provides for a 30 percent disability evaluation where PFTs show any of the following:  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability evaluation is warranted where pulmonary function tests (PFTs) show any of the following:  FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where pulmonary function tests (PFTs) show any of the following:  FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, DC 6602.

Pulmonary function testing in February 2003 showed FEV-1 of 102 percent predicted, and FEV-1/FVC 100 percent of predicted.  On VA examination in February 2003, the Veteran reported that approximately three times per year she needed antibiotics to treat bronchitis.  She reported weekly asthma attacks, and stated that she missed about two months of work in the past year due to respiratory problems.  She was currently on prednisone liquid following an asthma attack, but had never used steroids before.  Current examination was normal, with bilateral symmetrical breath sounds and no evidence of restrictive disease.

Pulmonary function tests in September 2006 showed FEV-1 of 101 percent predicted, and FEV-1/FVC 94 percent of predicted.  The study was interpreted as normal.

On VA examination in March 2007, the Veteran reported using an inhaler daily and that she has required antibiotics during some exacerbations.  The examiner noted that review of the record noted two occasions in 2005 when the Veteran was treated with antibiotics and tapered doses of prednisone for seven to 10 days.  The diagnosis was chronic bronchial asthma requiring supplemental use of rapid acting bronchodilators in the nighttime hours.

A May 2011 private treatment record noted that the Veteran reported having trouble breathing.  Examination noted clear breath sounds bilaterally with expiratory wheezes.  She was treated with airway inhalation treatment.  In a June 2011 follow-up visit she was noted to be not coughing as much as during the previous visit; both lungs were clear.  The Veteran reported that she was using a nebulizer twice daily; she denied wheezing or shortness of breath.

The reported FEV-1 of 101 percent predicted, at worst, and FEV-1/FVC of 94 percent predicted, at worst, warrant no more than a 30 percent rating under DC 6602.  The PFT findings do not show:  FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent.  Thus, in order to be entitled to an increased rating of 60 percent under DC 6602, the Veteran must require at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

The evidence of record reflects that the Veteran uses inhalational bronchodilator therapy on a daily basis.  The record does not show that the Veteran required monthly visits to a physician for control of her asthma.  She has been prescribed systemic corticosteroids for treatment of asthma on two occasions during the appeals period.  As the Veteran has been using inhalational bronchodilator therapy on a daily basis, the Board finds that she is properly assigned a 30 percent rating under DC 6602.  In determining that the Veteran is not entitled to a higher rating of 60 percent under DC 6602, the Board notes that the Veteran has not had at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Indeed, the record reflects that the Veteran has received only periodic treatment for asthma, with each appointment being more than one month apart.  Thus, she does not meet the criteria for a higher rating of 60 percent on the basis of at least monthly visits to a physician for required care of exacerbations.  In addressing whether she has required intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, the record reflects that in addition to Albuterol the Veteran has also been prescribed Advair (Fluticasone) and Singulair to treat her asthma.  While Advair is a steroid, it is not a systemic (oral or parenteral) steroid.  As the Veteran has not required at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, the Board concludes that the Veteran is not entitled to a higher evaluation of 60 percent under Diagnostic Code 6602.

Consideration has been given to staged ratings, however, staged ratings are not indicated in the present case, as the Board finds that the weight of the credible evidence shows that the Veteran's service-connected asthma has been no more than 30 percent disabling throughout the appeals period.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

Service connection for bilateral pes planus, metatarsalgia, and bone spurs was granted in an April 1995 rating decision.  An initial 10 percent rating was assigned from October 1994.  The Veteran filed her current claim for increase in January 2006.

Disabilities of the foot are rated under Diagnostic Codes (DC) 5276 to 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Veteran's bilateral foot disability is currently evaluated at 10 percent disabling under DC 5276, acquired flatfoot.  Under DC 5276, a 10 percent rating is warranted where there are moderate symptoms, including the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe symptoms bilaterally, including objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

On VA examination in February 2003, the Veteran reported constant shooting pains in her feet.  She used a cane for long-distance walking.  The Veteran reported weakness, stiffness, swelling, and fatigue of the feet.  On examination, she was able to walk without assistive devices.  The feet showed no callosities.  There was some wearing out of the heels of both shoes.  Examination of the feet showed no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness bilaterally.  The Veteran had flat feet with slight valgus of the feet and slight forefoot and midfoot malalignment bilaterally.  There was no hammertoes or Morton's metatarsalgia.  She required arch support, but there was no limited function for standing and walking.  Her gait was normal.  X-rays of both feet showed no abnormalities.  The diagnosis was acquired flat foot.

On VA examination in January 2007, the Veteran reported constant bilateral heel pains.  She elevated her feet, which helped some.  She was able to sit a lot at work and used a special chair which allowed her to elevate her feet.  Examination of the feet showed severe bilateral pes planus.  There were no calluses or ulcerations.  Achilles tendon alignment was normal bilaterally.  Standing and walking were normal.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  Bilateral heel examinations were negative for tenderness on palpation.  No hallux valgus was present.  Weight bearing was normal.  The diagnosis was mild pes planus with metatarsalgia and bone spurs on both heels.  X-rays showed tiny right plantar calcaneal spur, otherwise unremarkable examination.

The Board finds that the Veteran's foot disability is manifested by no more than moderate symptoms, as there is no evidence of deformity, increased pain on use, swelling or callosities.  The Board acknowledges the Veteran's claims of pain when walking.  However, there is no objective evidence of increased pain, and there is no evidence that her foot disability has impaired her ability to work.  

The Board has considered whether another rating code is more appropriate to the veteran's disability than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); 38 C.F.R. § 4.20.  Only three other DCs specific to foot disabilities afford disability ratings higher than 10 percent.  Of these, DC 5278, acquired claw foot, and DC 5283, malunion or nonunion of the tarsal or metatarsal bones, are inapplicable as the Veteran has not been diagnosed with either of these conditions.  Under DC 5284, other foot injuries, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent rating for moderately severe injuries, and a 30 percent rating for severe injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The terms "moderate," "moderately severe," and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo Achilles with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  The record does not indicate that the Veteran's disability approximates this degree of severity.  Therefore a disability rating higher than the current 10 percent is not warranted under any DC specific to foot disabilities. 

Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine whether an increased evaluation may be warranted.  Despite the Veteran's subjective complaints of pain, the clinical evidence shows that she has no more than slight instability and tenderness.  The current rating of 10 percent contemplates slight functional impairment due to pain, and there is no clinical evidence indicating additional functional loss due to weakness or excess fatigability, beyond that which was objectively shown in the examinations.  Therefore, the Board holds that an increased evaluation in consideration of DeLuca and applicable VA code provisions is not warranted for any period during the course of the appeal.  See Hart, supra. 

In conclusion, the evidence of record does not support an evaluation in excess of 10 percent for the Veteran's service-connected foot disability.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

Extraschedular Ratings 

The Board has considered whether the record raises the matter of an extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  In this case, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected asthma or pes planus.  The Veteran's foot disability is primarily manifested by pain and tenderness.  The applicable diagnostic codes used to rate that condition provide for ratings based on tenderness and the effects of pain and functional impairment have been taken into account and are considered in the relevant criteria in the rating schedule.  The Veteran's asthma is rated based on pulmonary function tests.  The Schedule provides for higher ratings but findings supporting a rating in excess of those assigned have not been documented.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

A rating in excess of 30 percent for bronchial asthma is denied.

A rating in excess of 10 percent for bilateral pes planus with metatarsalgia and bone spurs is denied.

REMAND

The Joint Motion noted that the record contained multiple references to treatment facilities from where the Veteran claims to have sought treatment for diabetes mellitus and that VA has failed to request relevant files from.  It also noted that the Veteran had at various times asserted that her diabetes mellitus began in 1992, 1994, or 1995, and that she had had various name changes throughout her life that should be clarified in order to better obtain any available records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to clarify the onset date of her diabetes mellitus.  She should also be asked to clarify what her name was at the time she received treatment from the following sources:  Brooke Army Medical Center; West Palm Beach Veterans Affairs Medical Center; Florida Hospital, Almonte Springs, Florida; and during service in Yungsan, Korea.  

2.  Following the above, request complete records of treatment of the Veteran from the following:  Brooke Army Medical Center, Fort Sam Houston (specifically, records associated with a pregnancy resulting in birth of a child to the Veteran in March 1992); West Palm Beach Veterans Affairs Medical Center; and Florida Hospital, Almonte Springs, Florida.  Records should be requested under the name provided by the Veteran as corresponding to the periods of treatment.  Additionally, the RO should attempt to confirm that records from the Veteran's service in Yungsan, Korea, have been requested under the appropriate name as identified by the Veteran.

3.  After completion of the above, review the expanded record and complete any further development, if necessary, to include scheduling the Veteran for an examination if appropriate.  Then, determine if the claim for service connection for diabetes mellitus can be granted.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


